UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4524


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD SCOTT ANDERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    Glen M. Williams, Senior
District Judge. (1:08-cr-00035-gmw-pms-3)


Submitted:   October 29, 2010             Decided:   October 3, 2011


Before MOTZ, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Appellant. Julia C. Dudley, United States Attorney, Jennifer R.
Bockhorst, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Reginald        Scott        Anderson       appeals       from    the    87-month

sentence    imposed        following          his     guilty   plea    to     one    count       of

conspiracy to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (2006), and four counts of

possession with intent to distribute cocaine base, in violation

of   21   U.S.C.     §§ 841(a)(1),             841(b)(1)(c)      (2006).        Finding         no

error, we affirm.

            This     court           reviews    a     sentence    for       reasonableness,

applying    an     abuse        of    discretion        standard.        Gall       v.    United

States, 552 U.S. 38, 51 (2007).                       This review requires appellate

consideration        of     both       the      procedural       and    the     substantive

reasonableness of a sentence.                   Id.

            In     determining           procedural         reasonableness,         we        first

assess     whether        the    district           court   properly        calculated          the

defendant’s advisory guidelines range.                         Id. at 49-51. We then

determine whether the district court considered the 18 U.S.C. §

3553(a)    (2006)     factors           and    any     arguments       presented         by    the

parties, treated the guidelines as advisory, selected a sentence

based on “clearly erroneous facts,” and sufficiently explained

the selected sentence.                 Gall, 552 U.S. at 51; United States v.

Pauley,    511     F.3d     468,       473    (4th Cir. 2007).           We    then       review

whether the district court made “an individualized assessment

based on the facts presented.”                      Gall, 552 U.S. at 50; see United

                                                 2
States v. Carter, 564 F.3d 325, 330 (4th Cir. 2009) (holding

that, while the “individualized assessment need not be elaborate

or lengthy, . . . it must provide a rationale tailored to the

particular case . . . and [be] adequate to permit meaningful

appellate review”) (internal quotation marks omitted).

           Finally, we review the substantive reasonableness of

the   sentence,    “taking     into   account   the       ‘totality    of   the

circumstances, including the extent of any variance from the

[g]uidelines range.’”        Pauley, 511 F.3d at 473 (quoting Gall,

552 U.S. at 51).       On appeal, we accord a sentence within the

properly    calculated       guidelines    range      a     presumption      of

reasonableness.     United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008).

           The district court followed the necessary procedural

steps in sentencing Anderson, properly calculating, treating as

advisory, and considering the Guidelines range; performing an

individualized assessment of the relevant § 3553(a) factors; and

stating in open court the reasons for its sentence.                   The court

acted within its discretion in considering Anderson’s request

for a reduced sentence in light of Kimbrough v. United States,

552 U.S. 85 (2007), as well as guidance from the Department of

Justice    regarding     the    Administration’s          position     on   the

crack/powder cocaine sentencing disparity.            Anderson’s sentence,

which is at the low end of the advisory Guidelines range, is

                                      3
presumed    on    appeal    to    be   reasonable,        and    Anderson      has    not

rebutted this presumption.             We conclude that the district court

did not abuse its discretion in sentencing Anderson.

            On appeal, Anderson asks us to vacate the judgment and

remand the case so that he might be sentenced pursuant to the

terms    of the    Fair    Sentencing       Act     of   2010   (“FSA”).         As   we

recently held, however, the FSA does not apply retroactively.

See United States v. Bullard, 645 F.3d 237, 248 (4th Cir. 2011)

(holding that the FSA did not apply retroactively to cases on

appeal), pet. for cert. filed, (Aug. 17, 2011) (No. 11-5912).

Accordingly, as Anderson was convicted and sentenced prior to

the effective date of the Act, he is not entitled to relief in

this case.

            We    therefore      affirm       the    judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented    in    the    materials

before    the    court    and    argument     would      not    aid    the   decisional

process.



                                                                               AFFIRMED




                                          4